Peck J.
dissentiente. I feel it my duty to say, that there is a weight and consequence given to what the judge is-pleased to call the silence of Hill, that is not certainly justified by any of the facts in the record.
Hill was never asked to avow or disavow the execution of the bond. Had the question been put to him direct, whether or 'not he had executed the bond, and he then had been silent, there might have been something to have predicated the presumption upon; in all such cases, we must look to the things, doing, and if possible, draw fair inferences from them.
Hill might have had very strong reasons for saying nothing about the bond, if the subject of its execution had been put to him directly; for my part I have no doubt it was a forgery. If Hill desired to involve no one, by a charge that a crime had been committed, that of itself is no ground to make him pay a debt or perform a duty for which he had never bound himself; especially by an implication which cannot arise in this case, from the fact, that he was never questioned concerning the matter. I therefore repeat, that there is a weight and consequence given to this light affair, the silence, by the circuit judge, quite beyond any facts to authorize it; and what is most to be regretted, few of the profession will read the charge of the judge without perceiving that, though artfully disguised, it amounts to a charge upon the fact, if indeed it can be said to have any fact whatever for its basis. The amount in dispute is not serious; but the principle is a great one: we ought to be content to move in the sphere assigned us. Had the evidence been presented to the jury for them to weigh, stripped of the supposed fact that Hill had been questioned touching the *415execution of tbe bond, they would not have found that he had signed, sealed, and delivered it. The verdict itself offers an apology for the jury, who must have felt themselves hedged out from the right of judging of the facts, or of what was proved and what was not proved. I am for reversing the judgment.
Judgmént affirmed.